DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
3.    Claims 4, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duran et al. (8,834,196).
 	Regarding claim 4, Duran et al., figures 3-5 show a protector-equipped wire harness comprising:
an electrical wire (90, figure 3);
a protector (50, figure 3) that includes a plate-shaped portion (50a, figure 3), a slide supporting portion (both side edges of 52, figure 3) formed so as to extend inward in a first direction from one edge portion of the plate-shaped portion, and a receiver (52a, figure 3) that is provided on a far side with respect to the slide supporting portion, the protector being disposed so as to cover at least a portion of an outer circumferential surface of the electrical wire (figure 4); and

wherein the protector and the attachment member are fixed to each other in a state where the slidable member of the attachment member is in contact with the receiver (figure 5), the harness-related component is a connector (42, figure 3), the attachment member is provided with the connector, and the connector is provided on a portion of the slidable member, the portion facing toward an inside of the protector (figure 5).

    PNG
    media_image1.png
    567
    864
    media_image1.png
    Greyscale

Regarding claim 7, figure 3 shows the protector includes a retaining protrusion (52) that is locked to the slidable member from a side to prevent the slidable portion from coming loose from the slide supporting portion in a state where the slidable member is in contact with the receiver.
Regarding claim 14, figure 3 shows a portion of the plate-shaped portion, on which the slide supporting portion is provided, protrudes more outward compared to portions on both sides of the portion on which the slide supporting portion is provided.


Allowable Subject Matter
4.    	Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.    	The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest the slide supporting portion includes at least one of a pair of edge portions that are located opposite to each other with respect to a slit that extends in the first direction, as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
6.	Applicant's arguments filed 03/03/21 have been fully considered but they are not 
persuasive. 
Applicant argues:  “referring to FIG. 3 of Duran, Applicant notes that the inclined
surface of the latch projection 45b of Duran is merely inserted into the opening 52a when the  end cap assembly 36 is secured to the front housing assembly 35.  However, the inclined suface of the latch projection 45b of Duran is NOT supported by both side a recessed groove and supported by the slide supporting portion…” 
	The Examiner disagrees.  As the rejection above, Duran et al., figure 3 shows an attachment member (35) that includes a slidable member (a base that 45b protruded on and 45b, figure 3) that includes a slidable portion (see a FIGURE A above or a rail that located both side of 45b and vertical walls) and supported by the slide supporting portion (both side edges of 52, figure 5) having a recessed groove (the FIGURE A below or the recessed groove is formed between the base and the vertical wall).
	For the above reason, the Examiner believed that the rejection is sustained. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/22/21.